Citation Nr: 0904584	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  03-10 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for carcinoma in situ of 
the exocervix. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had multiple periods of inactive duty for 
training from June 1990 to March 1995; multiple periods of 
active duty for training from February 1991 to March 1995; 
and specifically, active duty from July 1990 to October 1990 
and from January 1992 to February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran service 
connection for carcinoma in situ of the exocervix.

In July 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

In December 2004 and April 2006, the Board remanded the 
veteran's claim to the RO via the Appeals Management Center 
(AMC) for additional development.  Thereafter, in July 2008, 
the Board sought an independent medical opinion (IME) 
regarding the matter on appeal.

A review of the record reveals additional evidence was 
associated with the file subsequent to the issuance of the 
June 2007 supplemental statement of the case.  The Board 
finds, however, that this additional evidence is either 
cumulative of the existing record or is not pertinent to the 
issue on appeal.  Therefore, an additional remand for agency 
of original jurisdiction consideration is not required.  See 
38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent and persuasive evidence of record does not 
demonstrate that carcinoma in situ of the exocervix was 
manifested during active service, was manifested within the 
first post-service year, or was developed as a result of an 
established event, injury, or disease during active service.


CONCLUSION OF LAW

Carcinoma in situ of the exocervix was not incurred in or 
aggravated by during active military service, nor may 
incurrence of a malignant tumor be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran filed her service connection claim 
in January 2002.  Thereafter, she was notified of the 
provisions of the VCAA by correspondence dated in March 2002, 
February 2005, and July 2006.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing her claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate her claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued in June 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in June 2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  Her 
service treatment records, service personnel records, and all 
relevant VA and private treatment records pertaining to her 
claim have been obtained and associated with her claims file.  
The veteran has also been provided with a VA medical 
examination as well as an independent medical opinion to 
assess the nature and etiology of her claimed gynecological 
disability.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a malignant tumor, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  See 38 C.F.R. §§ 
3.307, 3.309 (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 
38 C.F.R. § 3.102 (2008).


Factual Background

Service treatment records are negative for treatment for 
carcinoma in situ of the cervix or cervical cancer.  A 
physical examination performed on entrance to active duty in 
July 1990 included a vaginal pelvic examination which was 
normal.  In association with the physical examination, the 
veteran also provided a Report of Medical History in July 
1990, in which she indicated that she had been previously 
treated for irregular periods and had experienced a change in 
her menstrual cycle.  No further explanation was provided.  
The record reveals that the veteran was hospitalized and 
treated for pelvic inflammatory disease (PID) in May 1992.  A 
physical examination performed while on active duty in 
November 1992 included a vaginal pelvic examination which was 
normal.  

The record reflects that the veteran received gynecological 
care from private physicians during her period of active duty 
service.  Private medical records from D.B., M.D. show that 
in July 1992, the veteran was diagnosed with anemia, etiology 
uncertain during a breast and pelvic examination.  Additional 
private treatment records show that the veteran received 
gynecological care from M.A.C., M.D. from 1992 to 1997, to 
include during her period of active duty service.  A July 
1992 Pap smear was class II; atypical, without evidence of 
malignancy or squamous atypia; possibly dysplastic, of 
indeterminate significance.  A December 1992 treatment record 
noted that the veteran was hospitalized in May 1992 for 
dehydration and has a diagnosis of PID.  A repeat Pap smear 
in December 1992 was abnormal, class III.  A cryosurgery was 
performed and two biopsies were taken.  The December 1992 
pathology report from Raleigh Pathology noted that a cervical 
biopsy showed slight to moderate nonkeratinizing dysplasia 
with condylomatous atypia.  A December 1992 colposcopy 
examination showed mild dysplasia and possible HPV.  A 
December 1992 report listed an impression of normal pelvic 
ultrasound. 

A May 1993 Pap smear from Raleigh Pathology showed a high 
grade squamous intraepithelial lesion; moderate to severe 
dysplasia; and cellular changes associated with human 
papilloma virus (HPV).  A May 1993 pathology report from the 
cervical biopsy identified condylomatous atypia and severe 
dysplasia (CIN 3).  Endocervical currettings revealed 
endocervical columnar epithelium negative for dysplasia and 
condyloma.  

A June 1993 operative report from Wake Medical Center 
reflects that the veteran underwent laser vaporization of the 
exocervix and shows pre-operative and post-operative 
diagnoses of carcinoma in situ of the cervix.

A November 1993 Pap smear from Raleigh Pathology showed 
benign cellular changes, without atypical or malignant cells.  
A February 1994 operative report from Wake Medical Center 
reflects that the veteran underwent a diagnostic laparoscopy 
to determine the origin of her chronic pelvic pain, status 
post laser vaporization (ablation) of the cervix.  The test 
showed normal fallopian tubes, ovaries and uterus and the 
postoperative diagnosis was normal pelvis.  Pap smears dated 
in June 1994, October 1994, January 1995, and June 1995 from 
Raleigh Pathology showed only benign cellular changes, 
without atypical or malignant cells present; Class I.  

A clinical record dated in October 1995 from F.C.H., M.D., 
shows that after complaints of left pelvic pain, the 
appellant was diagnosed with a left ovarian cyst.  An October 
1995 report from Wake Radiology revealed that abdominal and 
endovaginal pelvic ultrasounds were negative.  An October 
1995 transabdominal and endovaginal pelvic ultrasound 
examination demonstrated a small right ovarian follicle. An 
April 1996 Pap smear from Raleigh Pathology revealed squamous 
cellular changes, associated with a benign 
reactive/reparative process; Class I.  

Emergency room records dated in June 1996 from Rex Healthcare 
noted a medical history of left ovarian cyst and noted 
complaints of left lower quadrant pain.  The diagnosis  was 
ruptured ovarian cyst.

A March 1997 Pap smear was within normal limits, with no 
atypical or malignant cells present.  During an August 1997 
VA psychiatric examination, the veteran complained of pelvic 
pain attacks one or two times a month.

In a December 2001 VA treatment note, the veteran indicated 
that she had a private October 2001 Pap smear and routine 
gynecological examination with normal findings.  A January 
2002 from Wake Radiology transabdominal and endovaginal 
pelvic ultrasound examination revealed normal pelvic 
findings.

Private treatment records dated from September to November 
2002 from Cary Obstetrics and Gynecology reflect complaints 
of left lower quadrant pain and chronic pelvic pain.  An 
October 2002 cytopathology report from Rex Healthcare 
revealed findings negative for intraepithelial lesion or 
malignancy.  The veteran underwent a second laparoscopy and 
bilateral tubal ligation in November 2002 at Western Wake 
Medical Center.  The procedure revealed normal uterus, tubes, 
and ovaries bilaterally.  She did have an adhesion of the 
omentum to the anterior peritoneum from the prior 
laparoscopic surgery.  No other abnormalities were noted.  

In a May 2003 letter, G.K.S., M.D. noted that the veteran had 
a long history of significant pelvic pain.  The physician 
detailed that his letter was to clarify the relationship of 
some of the veteran's recurrent problems to her prior in-
service diagnosis of PID.  It was noted that PID has long 
been known to be closely associated to abnormal Pap smears 
through the mechanism of the human papilloma virus and to 
cause significant pelvic adhesions which can result in pelvic 
pain for prolonged periods of time.  The physician indicated 
that the veteran has had a persistent, significant chronic 
pelvic pain over the last several years.  The physician 
indicated that a prior laparoscopy showed some residual 
adhesive disease in the pelvis, the etiology of which may in 
fact be from PID. 

During her July 2004 hearing, the veteran complained of 
breakthrough bleeding, abnormal menstrual disturbances, back 
pain, leg pain, cramping, pelvic pain, vomiting, diarrhea, 
and PTSD.  She also submitted medical treatise information 
concerning risk factors, symptoms, and treatment options of 
cervical cancer as well as PID and HPV.

In a written opinion dated in August 2004, C. N. B., M.D., a 
neuro-radiologist, indicated that he had reviewed the 
appellant's service medical records, post-service medical 
records, imaging reports, other medical opinions, medical 
literature; and also conducted a patient interview.  He 
opined that the appellant's lower abdominal symptoms of 
bloating, pain, irregular bleeding/periods/infections and 
diarrhea/constipation which have all been occurring since 
1992 are all likely due to her service-acquired PID or its 
sequela and/or secondary to her 1994 laparoscopy.  He further 
wrote that without a current cervical evaluation her [the 
appellant's] biopsy-proven "...mild to moderate dysplasia with 
condylomatous atypia...HPV... carcinoma in situ..." could be 
contributing to her current symptomatology.  He stated that 
his opinion was based upon these specific reasons: 1) the 
veteran currently has PID; 2) PID is well known to cause 
pelvic pain and complications with adjacent organs and many 
of the appellant's symptoms correspond to complications of 
this disease; 3) she had a laparoscope in 1994, which is well 
known to cause pelvic inflammation and scarring and bowel 
and/or bladder complaints; 4) the literature supports 
associations between PID and other pelvic complications; and 
5) the medical record does not include other diagnoses to 
account for her symptoms.

In a November 2004 VA treatment note, the veteran indicated 
that she had a private April 2004 Pap smear and routine 
gynecological examination with normal findings. 

The veteran underwent a VA examination in March 2005, at 
which time all of the claim files were reviewed.  The VA 
obstetrician/gynecologist discussed the veteran's detailed 
past obstetric history.  A 1992 Pap smear was class II with 
repeat December 1992 Pap smear revealing abnormal findings.  
Thereafter, she underwent colposcopy and biopsies.  A 
pathology report showed condylomatous atypia with slight to 
moderate dysplasia.  This was treated with cryosurgery 
therapy.  Follow-up May 1993 pathology report revealed class 
III Pap smear consistent with severe dysplasia.  She 
underwent repeat colposcopy and biopsies with the pathology 
report showing condylomatous atypica and severe dysplasia of 
the cervix.  Endocervical currettings were also noted to be 
negative.  She underwent laser conization in June 1993.  The 
examiner pointed out that while the pathology diagnosis was 
severe dysplasia-her gynecological surgeon used the term 
"carcinoma in situ of the cervix" as an operative diagnosis 
at the time of her laser therapy.  It was further noted by 
the VA physician that the veteran had undergone numerous 
normal Pap smears since then.  The veteran also reported a 
history of chronic problems of pelvic pain, abdominal 
bloating, especially in the left lower quadrant, and 
irregular vaginal bleeding.  She was noted to have extensive 
workups for these symptoms including numerous ultrasounds and 
other diagnostic tests.  She also underwent a diagnostic 
laparoscopy in 1994 that revealed completely normal pelvic 
organs.  She again underwent a diagnostic laparoscopy in 
November 2002 and also had a tubal ligation carried out at 
that time.  The only finding being that the operative 
procedure was one band of adhesion from omentum to anterior 
abdominal wall, which was thought to be from her previous 
laparoscopy.  This was easily lysed.  The uterus, tubes, and 
ovaries were all reported otherwise as completely normal.  
The examiner further noted that while there had been a 
question in the past of a diagnosis of pelvic inflammatory 
disease, both of her laparoscopic examinations are noted to 
have been completely unremarkable.  The veteran indicated 
that she had a Pap smear two weeks earlier which was normal.

In his March 2005 examination report, the VA examiner noted 
that he had reviewed the veteran's claims file, interviewed 
the veteran, and indicated that a pelvic examination was 
denied by the veteran due to her prior psychologic history 
and aversion to male gynecologists.  However, his diagnoses 
included: history of severe dysplasia of the cervix, treated 
with laser conization with long-term negative follow-up; and 
history of recurrent pelvic pain, irregular bleeding, and 
associated pelvic symptoms with two completely negative 
laparoscopic examinations.  In response to specific 
questioning as to whether carcinoma in situ in the cervix is 
a malignancy, the examiner emphasized that most gynecologists 
and pathologists still make a distinction between "dysplasia 
of the cervix," which is a pre-cancerous lesion and 
"carcinoma in situ in the cervix," which is the very early 
stage of cervical carcinoma/cancer.  In most cases the 
diagnosis and treatment may be altered based upon the 
distinction between the two, which may be subtle in some 
cases; but it is still a widely accepted approach in terms of 
diagnosis and treatment.  The gynecologist also questioned 
the qualifications of the neuro-radiologist who rendered the 
August 2004 opinion to offer such an opinion.

In a May 2005 VA treatment note, the veteran indicated that 
she had a private February 2005 Pap smear and routine 
gynecological examination with normal findings. 

In an additional statement dated in July 2005, C. N. B., 
M.D., indicated that he had reviewed the VA examiner's March 
2005 report and did not see anything to make him change his 
previous opinion. 

In an April 2006 statement, a Chief in the Personal 
Affairs/Line of Duty Branch from the Department of the Army 
determined that the veteran acquired PID and HPV due to a 
1989 sexual assault while attending Reserve Officer Training 
Camp and that this subsequently placed her in a very high 
risk of acquiring cervical dysplasia and cervical cancer.  
The veteran was found to be in the line of duty for PID and 
HPV.  The Chief indicated in her statement that she had not 
received any communication from the Office of the Surgeon 
General, and that she had read medical research material and 
arrived at the decision based on her review.  It should be 
noted that the Chief is a lay person and not a medical 
authority.

In an April 2007 VA treatment note, the veteran indicated 
that she had a private December 2006 Pap smear and routine 
gynecological examination with normal findings and no 
evidence of malignancy. 

In July 2008, the Board sought an independent medical opinion 
(IME) to answer the following inquiries:  1)  Is there any 
evidence that the veteran had carcinoma in situ of the 
exocervix during service or within one year thereafter?  2)  
If the response is negative, is there evidence that the 
veteran had carcinoma in situ of the exocervix at any time 
after service which, based on the evidence of record can be 
related to service based on continuity of symptomatology? and 
3) If it is determined that the veteran had carcinoma in situ 
of the exocervix which can be related to service, does she 
have a present identifiable disability as a result of that 
cancer, and if so, what is the disability?

Thereafter, the Board obtained an August 2008 opinion from an 
Associate Professor in the Department of Obstetrics and 
Gynecology at the University of Alabama-Birmingham School of 
Medicine.  This physician made findings based on his review 
of the record but did not examine the veteran.  In his 
conclusions, he indicated that there was no evidence that the 
veteran had carcinoma in situ of the exocervix during service 
or within one year thereafter.  The physician noted that 
while the 1993 physician's operative note used the 
preoperative and postoperative diagnosis of carcinoma in 
situ, the supporting pathology reports do not support that 
assertion.  It was further noted that the May 1993 Pap smear 
revealed moderate to severe dysplasia and the subsequent May 
1993 colposcopic biopsies revealed severe dysplasia and 
condylomatous atypia.  However, the pathologist did not 
describe any evidence of carcinoma in situ.  The physician 
then detailed that laser conization of the cervix does not 
result in a pathologic specimen for evaluation and that all 
subsequent cervical cytology (Pap smears) have been normal.  
The physician further indicated that there was no evidence 
that the veteran had carcinoma in situ of the exocervix at 
any time after service that can be related to service based 
on continuity of symptomatology.  It was noted that available 
records described normal cervical cytology from October 21, 
1993 to September 2002.  Finally, the physician clearly 
opined that the veteran has no pathologic evidence of 
carcinoma in situ.  

Analysis

In this case, the Board notes that the record does not 
provide a basis for establishing service connection for the 
claimed disability of carcinoma in situ of the exocervix.

Service treatment records show that the veteran was treated 
for PID and cervical dysplasia during active service.  Post-
service treatment records reflect continued complaints of 
chronic pelvic pain and an isolated finding of adhesion of 
the omentum to the anterior peritoneum from the prior 
laparoscopic surgery.  Extensive post-service testing has 
been conducted due to the veteran's reported problems with 
chronic pelvic pain, including cervical cytology, pathology, 
laparoscopies, and ultrasounds, and revealed essentially 
normal findings. 

The May 2003 private gynecologist statement and the August 
2004 private neuro-radiologist opinion note findings of PID 
and residual adhesive disease in the pelvis.  The May 2003 
statement did not address the issue before the Board: 
entitlement to service connection for carcinoma in situ of 
the exocervix, but instead addressed the veteran's complaints 
of pelvic pain and pelvic adhesions.  Likewise, the August 
2004 and July 2005 medical statements of C.N.B., M.D. also 
did not address the issue before the Board.  In his 
statements, that physician indicated that the PID "could" 
be contributing to the veteran's current symptomatology, 
without specifically identifying carcinoma in situ of the 
exocervix; in fact, he concluded his August 2004 statement 
this way, "It is my opinion that this patient's lower 
abdominal symptoms of bloating, pain, irregular 
bleeding/periods/infections, diarrhea/constipation which have 
all be occurring since 1992 are likely due to her service 
acquired PID or its sequella and/or secondary to her 1994 
laproscope."  This conclusion does not address the issue 
before the Board.  The Board finds that the conclusions 
reached by these private treatment providers do not establish 
whether the veteran has suffered from the claimed disability 
of carcinoma in situ of the exocervix during or at any time 
after service.  Medical evidence that is speculative, general 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Consequently, this evidence is 
insufficient to show that the veteran suffers her claimed 
disability of carcinoma in situ of the exocervix as a result 
of her active military service.

By comparison, the Board accords great probative value to the 
March 2005 VA examiner opinion and August 2008 IME physician, 
and finds them to be dispositive of the question of whether 
the veteran, in fact, suffers from the claimed disability of 
carcinoma in situ of the exocervix.  The Board recognizes 
that a June 1993 operative report from Wake Medical Center 
clearly reflects pre-operative and post-operative diagnoses 
of carcinoma in situ of the cervix.  However, the March 2005 
and August 2008 medical opinions were prepared by physicians 
with a specialty in gynecology and provided consistent and 
detailed findings to support the conclusion that the veteran 
did not have carcinoma in situ of the exocervix at any time 
during or after service.  Further, the March 2005 VA examiner 
opinion and August 2008 IME specialist each provided 
comprehensive findings after reviewing the extensive service 
and post-service records, to include the private physician 
opinions discussed above.  Therefore, the Board finds these 
medical opinions to be more persuasive than the opinions 
furnished by the private physicians on behalf of the veteran.
In this case, the Board finds that the most persuasive 
medical evidence that specifically addresses the question of 
whether the veteran has carcinoma in situ of the exocervix 
weighs against the claim.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

In connection with the claim, the Board also has considered 
the assertions the veteran and her representative have 
advanced on appeal in multiple written statements as well as 
during her July 2004 hearing.  However, the veteran cannot 
establish a service connection claim on the basis of her 
assertions, alone.  While the Board does not doubt the 
sincerity of the veteran's belief that her claimed 
gynecological disability of carcinoma in situ of the 
exocervix is a result of events during active military 
service, this claim turns on medical matters-the diagnosis 
of a current disability and the relationship between current 
disability and service.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training or 
expertise, the veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, her assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claim for service connection.

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Here, the treatise evidence which has been submitted by the 
veteran is general in nature and does not specifically relate 
to the facts and circumstances surrounding her particular 
case.

The Board has determined that competent and persuasive 
medical evidence indicates that the veteran does not have 
carcinoma in situ of the exocervix.  Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the 
absence of proof of carcinoma in situ of the exocervix (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 143-144 (1992).

For the foregoing reasons, the claim for service connection 
for carcinoma in situ of the exocervix must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for carcinoma in situ of 
the exocervix is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


